Notice of Pre-AIA  or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 12/21/2020.
The information disclosure statement/s (IDS/s) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 12/21/2020 are acceptable.
Claims 1-4 are pending and have been examined.
Claim Objections
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (US 2015/0171768 A1) and further in view of Hua et al. (US 2012/0161733 A1).  

In re to claim 1, AAPA discloses a constant current circuit (i.e. 100, fig. 3A, see pr. [0004]) comprising: a constant current generation circuit (i.e. circuit comprising QP11, QP12, QN11, QN12 and R11, see fig. 3A); a control transistor (i.e. QP12) included in the constant current generation circuit and configured to allow a constant current generated by the constant current generation circuit (i.e. see prs. [0004-0006]) and a start-up current (i.e. Iw) at start-up to flow (i.e. see pr. [0004]); an output transistor (i.e. QP13) having a gate voltage controlled by the control transistor (i.e. QP12) and configured to generate an output current (i.e. Iout) based on the constant current (i.e. see pr. [0004]).   Except, AAPA fails to explicitly disclose that a bypass transistor having a gate with common connection to a gate of the control transistor and configured to cause the start-up current flowing in the control transistor to bypass after start-up.  Whereas, Hua et al. teach that a bypass transistor (i.e. 146, fig. 5) having a gate with common connection to a gate of the control transistor (i.e. 170, fig. 5) and configured to cause the start-up current flowing in the control transistor (i.e. 170, fig. 5) to bypass after start-up (i.e. see pr. [0019]).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the constant current circuit of AAPA by incorporating the bypass transistor of Hua et al. in order to provide power at a regulated voltage level to the load as taught by Hua et al.
In re to claim 2, AAPA discloses a constant current circuit (i.e. 100, fig. 3A, see pr. [0004]) of claim 1, wherein: the constant current generation circuit is a current mirror circuit (i.e. circuit comprising QP11, QP12, QN11, QN12 and R11, see fig. 3A) configured including: a first transistor of a first conductivity type and having a gate and a drain connected together (i.e. QN11, see fig. 3A), a second transistor (i.e. QN12) of the first conductivity type and having a gate connected to the gate of the first transistor (i.e. gates of QN11 and QN12 are connected together, see fig. 3A) and a source connected to a first resistor (i.e. to source of QN11), and a third transistor (i.e. QP11) of a second conductivity type having a drain (i.e. drain of QP11) connected to the drain of the first transistor (i.e. drain of QN11); the control transistor (i.e. QP12) is of the second conductivity type and has a gate and a drain connected together (i.e. hate and drain of QP12); and a drain of the second transistor is connected to the drain of the control transistor (i.e. drains of QN12 and drain of QP12, see fig. 3A).  
In re to claim 3, AAPA discloses a constant current circuit (i.e. 100, fig. 3A, see pr. [0004]) of claim 1.   Except, AAPA fails to explicitly disclose that further comprising: a serial circuit includes a second resistor and a third resistor connected to a drain of the control transistor, wherein a drain of the bypass transistor is connected to a connection point between the second resistor and the third resistor.  Whereas, Hua et al. teach that further comprising: a serial circuit includes a second resistor and a third resistor (i.e. resistors 174 and 176, see fig. 5) connected to a drain of the control transistor (i.e. drain of 176), wherein a drain of the bypass transistor (i.e. drain of 146) is connected to a connection point between the second resistor and the third resistor (i.e. between 174 and 176, fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the constant current circuit of AAPA by incorporating the voltage divider of Hua et al. to help adjusting the level of the output current signal of the current generating circuit. 
In re to claim 4, AAPA discloses a constant current circuit (i.e. 100, fig. 3A, see pr. [0004]) of claim 2.   Except, AAPA fails to explicitly disclose that further comprising: a serial circuit includes a second resistor and a third resistor connected to a drain of the control transistor, wherein a drain of the bypass transistor is connected to a connection point between the second resistor and the third resistor.  Whereas, Hua et al. teach that further comprising: a serial circuit includes a second resistor and a third resistor (i.e. resistors 174 and 176, see fig. 5) connected to a drain of the control transistor (i.e. drain of 176), wherein a drain of the bypass transistor (i.e. drain of 146) is connected to a connection point between the second resistor and the third resistor (i.e. between 174 and 176, fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the constant current circuit of AAPA by incorporating the voltage divider of Hua et al. to help adjusting the level of the output current signal of the current generating circuit. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839